              Case 1:04-cr-05234-AWI Document 349 Filed 09/09/21 Page 1 of 2


 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   ANTONIO J. PATACA
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America

 7
                                  IN THE UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                            CASE NO. 1:04-CR-05234-AWI
11
                                   Plaintiff,
12                                                        ORDER SEALING DOCUMENTS AS SET FORTH
                             v.                           IN GOVERNMENT’S NOTICE
13
     CLIFTON ELIAS HOWARD III,
14
                                   Defendant.
15

16

17

18          Pursuant to Local Rule 141(b), and based on the representations contained in the Government’s

19   Request to Seal, IT IS HEREBY ORDERED that the Government’s Exhibit 2 to Government’s

20   Opposition to Defendant’s Motion for Compassionate Release pertaining to defendant Clifton Elias

21   Howard III, and the Government’s Request to Seal shall be SEALED until further order of this Court.

22          It is further ordered that electronic access to the sealed documents shall be limited to the United

23   States and counsel for the defendant.

24          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court

25   for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

26   the Government’s Request, sealing the Governments’s Request and Exhibit 2 serves a compelling

27   interest. The Court further finds that, in the absence of closure, the compelling interests identified by the

28   government would be harmed. In light of the public filing of its Notice to Seal, the Court further finds


      ORDER SEALING DOCUMENTS AS SET FORTH I N            1
30    GOVERNMENT ’S NOTICE
              Case 1:04-cr-05234-AWI Document 349 Filed 09/09/21 Page 2 of 2


 1   that there are no additional alternatives to sealing the Government’s Request and Exhibit 2 that would

 2   adequately protect the compelling interests identified by the Government.

 3   IT IS SO ORDERED.
 4
     Dated: September 8, 2021
 5                                               SENIOR DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      ORDER SEALING DOCUMENTS AS SET FORTH I N          2
30    GOVERNMENT ’S NOTICE
